ACCEPTED
                                                                                             06-15-00044-CV
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                       8/11/2015 11:56:16 AM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK


                            No. 06-15-00044-CV

                   In the Court Of Appeals 6thTEXARKANA,
                                                     FILED IN
                                                 COURT OF APPEALS
                                                              TEXAS
           for the Sixth Judicial District of Texas
                                              8/11/2015 11:56:16 AM
                                                   DEBBIE AUTREY
                        at Texarkana                   Clerk



           BURLINGTON RESOURCES OIL & GAS COMPANY LP,

                                                                     Appellant,
                                          v.

PETROMAX OPERATING CO., INC., WOODBINE ACQUISITION, LLC,
         PETRO TEXAS, LLC, CH4 ENERGY II, LLC,
         AND TEXCAL ENERGY SOUTH TEXAS L.P.,

                                                                     Appellees.

                  On Appeal from the 12th Judicial District Court
                             Madison County, Texas
                        Cause Number 12-13130-012-10

             UNOPPOSED MOTION TO EXTEND TIME
                 TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Appellant Burlington Resources Oil & Gas Company LP respectfully moves

the Court to extend the time for filing Appellant’s Brief by 30 days, to and including

September 21, 2015. Appellees do not opposed this requested extension.

      1.     The last of the clerk’s and reporter’s records was filed on July 21, 2015.

The current deadline for Appellant’s Brief is August 20, 2015. See TEX. R. APP. P.

38.6(a).

                                          1
      2.     Appellant requests a 30-day extension of time to file Appellant’s Brief,

to and including September 21, 2015. See TEX. R. APP. P. 4.1(a).

      3.     In support of the requested extension, Appellant would show that Roger

Townsend, who is lead appellate counsel with responsibility for drafting Appellant’s

Brief, has been required to devote time during the initial briefing period to meet pre-

existing work commitments and deadlines, including: (a) preparation of the reply in

support of the petition for review in The General Land Office of the State of Texas,

et al. v. Sandridge Energy, Inc., et al, No. 15-0246, in the Supreme Court of Texas

(due August 24, 2015); and (b) preparation for oral argument in MM Steel, LP vs.

JSW Steel (USA) Incorporated, et al., No. 14-20267, in the United States Court of

Appeals for the Fifth Circuit (set August 31, 2015).           These deadlines and

commitments have interfered with preparation of Appellant’s Brief by the current

deadline.

      4.     In addition, Appellant would show that Kirsten Castañeda, who also is

responsible for drafting Appellant’s Brief, has been required to devote time during

the initial briefing period to meet pre-existing and emergency work commitments

and deadlines, including: (a) co-drafting Appellants’ Brief in the large-record appeal

Catherine Stouffer, et al. v. Union Pacific Railroad Co., No. 11-15-0052-CV, in the

Eastland Court of Appeals (originally due June 22, 2015; deadline extended to

August 21, 2015); (b) drafting the Petition for Review in Mary Kay Inc. v. eBay Inc.,



                                          2
No. 15-0596, in the Supreme Court of Texas (due and filed August 10, 2015); and

(c) drafting a petition for writ of mandamus on an expedited basis. These deadlines

and commitments have interfered with preparation of Appellant’s Brief by the

current deadline.

      5.     Appellant has not sought any previous extensions of the deadline to file

Appellant’s Brief. This case has not yet been set for submission. Appellant seeks

this extension not solely for delay, but so that justice may be done.

      6.     As reflected in the Certificate of Conference below, Appellees do not

oppose the requested extension.

                                      PRAYER

      WHEREFORE, Appellant prays that the Court grant this Motion and extend

the deadline for filing Appellant’s Brief in this matter by 30 days, to and including

September 21, 2015. Appellant also prays for such other and further relief to which

it may be entitled in law or in equity.




                                          3
Respectfully submitted,

      /s/ Kirsten M. Castañeda
Roger D. Townsend
 State Bar No. 20167600
 rtownsend@adjtlaw.com
ALEXANDER DUBOSE JEFFERSON &
 TOWNSEND LLP
1844 Harvard Street
Houston, Texas 77008
Telephone: (713) 523-2358
Telecopier: (713) 523-4553

Kirsten M. Castañeda
 State Bar No. 00792401
 kcastaneda@adjtlaw.com
ALEXANDER DUBOSE JEFFERSON &
 TOWNSEND LLP
4925 Greenville Avenue, Suite 510
Dallas, Texas 75206
Telephone: (214) 369-2358
Telecopier: (214) 369-2359

Fred Hagans
 State Bar No. 08685500
 fhagans@hagans-law.com
Kendall C. Montgomery
 State Bar No. 14293900
 kmontgomery@hagans-law.com
HAGANS BURDINE MONTGOMERY & RUSTAY,
 P.C.
3200 Travis, Fourth Floor
Houston, Texas 77006
Telephone: (713) 222-2700
Telecopier: (713) 547-4950




  4
                                      Vincent L. Marable III
                                       State Bar No. 12961600
                                       trippmarable@sbcglobal.net
                                      PAUL WEBB, P.C.
                                      221 N. Houston Street
                                      Wharton, Texas 77488
                                      Telephone: (979) 532-5331
                                      Telecopier: (979) 532-2902

                                      Counsel for Appellant Burlington Resources
                                        Oil & Gas Company LP



                      CERTIFICATE OF CONFERENCE
       I hereby certify that I conferred with counsel for Appellees through Rich
Phillips, counsel for Appellee Woodbine Acquisition, LLC, on August 4, 10, and 11,
2015, regarding the extension requested in this Motion, and Mr. Phillips confirmed
on behalf of Appellees jointly that Appellees do not oppose the requested extension.


                                            /s/ Kirsten M. Castañeda
                                      Kirsten M. Castañeda




                                         5
                         CERTIFICATE OF SERVICE
        I hereby certify that on the 11th day of August, 2015, a true and correct copy
of the foregoing Unopposed Motion is served via e-service through
efile.txcourts.gov on Appellees through counsel of record, listed below:

 Mr. Brad D’Amico                             Mr. David J. Beck
  bd@canteyhanger.com                          dbeck@beckredden.com
 CANTEY HANGER LLP                            Mr. Thomas E. Ganucheau
 1999 Bryan Street, Suite 3300                 tganucheau@beckredden.com
 Dallas, Texas 75201                          BECK REDDEN LLP
 Counsel for Appellee          Petromax       1221 McKinney Street, Suite 4500
 Operating Co., Inc.                          Houston, Texas 77010-2010
                                              Counsel for Appellees Petromax
 Mr. Greg W. Curry                            Operating Co., Inc., Petro Texas
  Greg.Curry@tklaw.com                        LLC, and CH4 Energy II, LLC
 Mr. Gregory D. Binns
  Gregory.Binns@tklaw.com                     Mr. Jesse R. Pierce
 Mr. Richard B. Phillips, Jr.                  JPierce@pierceoneill.com
  Rich.Phillips@tklaw.com                     Mr. Brian K. Tully
 THOMPSON & KNIGHT LLP                         BTully@pierceoneill.com
 1722 Routh Street, Suite 1500                PIERCE & O’NEILL, LLP
 Dallas, Texas 75201                          4203 Montrose Blvd.
 Counsel for Appellee Woodbine                Houston, Texas 77006
 Acquisition, LLC n/k/a MD America            Counsel for Appellee         TexCal
 Energy LLC                                   Energy South Texas, LP


                                             /s/ Kirsten M. Castañeda
                                       Kirsten M. Castañeda




                                          6